    Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 1 of 12 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

PENSION FUND OF CEMENT MASONS’           )
UNION LOCAL UNION NO. 502;               )
CEMENT MASONS’ INSTITUTE LOCAL           ) CASE NO.: 20-CV-3318
502 WELFARE TRUST FUND; CEMENT           )
MASONS’ LOCAL 502 AND                    ) JUDGE:
PLASTERERS AREA 5 ANNUITY FUND;          )
CEMENT MASONS’ LOCAL NO. 502             ) MAG. JUDGE:
RETIREE WELFARE FUND; CEMENT             )
MASONS’ ROCK ASPHALT AND                 )
COMPOSITION FLOOR FINISHERS              )
LOCAL UNION NO. 502 A.F.L-C.I.O.         )
SAVINGS FUND; CEMENT MASONS’             )
UNION LOCAL 502 APPRENTICE               )
EDUCATIONAL AND TRAINING TRUST;          )
CEMENT MASONS’ LOCAL UNIONS 502,         )
803 AND 11 AREAS 161, 362 AND 638        )
LABOR MANAGEMENT COOPERATION             )
TRUST FUND; and CEMENT MASONS’           )
UNION LOCAL NO. 502 PLASTERERS           )
AREA 5,                                  )
                                         )
            Plaintiffs,                  )
                                         )
      vs.                                )
                                         )
ABARI CONSTRUCTION, INC., an Illinois    )
Corporation, MIGUEL DIGIOIA, an          )
individual, and JUDLAU CONTRACTING,      )
INC. d/b/a OHL NORTH AMERICA, a New      )
York Corporation,                        )
                                         )
            Defendants.                  )

                                 COMPLAINT

     NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION

LOCAL UNION NO. 502, the CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE

TRUST FUND, the CEMENT MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY

FUND, the CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR



                                   Page 1 of 12
     Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 2 of 12 PageID #:2




FINISHERS LOCAL UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT

MASONS’ UNION LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING TRUST,

the CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND, the CEMENT

MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND 638 LABOR

MANAGEMENT COOPERATION TRUST FUND, and the CEMENT MASONS’ UNION

LOCAL NO. 502 PLASTERERS AREA 5, complaining of the Defendants ABARI

CONSTRUCTION, INC., MIGUEL DIGIOIA and JUDLAU CONTRACTING, INC. d/b/a OHL

NORTH AMERICA, and in support, allege as follows:

                              JURISDICTION AND VENUE

1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (“ERISA”) (29 U.S.C. §§ 1104, 1132 and 1145) and Section 301 of the Labor-

      Management Relations Act (“LMRA”) (29 U.S.C. § 185). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. § 185, 1132 and 1145, and 28 U.S.C.

      § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. §§ 1132(e)(2) in that the PENSION

      FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502, the CEMENT

      MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND, the CEMENT

      MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the CEMENT

      MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL

      UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION

      LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING TRUST, and the

      CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND (collectively the

      “TRUST FUNDS”) are administered at 739 25th Ave., Bellwood, Illinois 60104 and




                                         Page 2 of 12
     Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 3 of 12 PageID #:3




      pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions

      giving rise to Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern

      Division.

                                              PARTIES

3.    The TRUST FUNDS receive contributions from numerous employers pursuant to the

      Collective Bargaining Agreement (“CBA”) entered into between the CEMENT MASONS’

      UNION LOCAL NO. 502 PLASTERERS AREA 5 (“UNION”) and the Concrete

      Contractors Association of Greater Chicago/Mid-America Regional Bargaining

      Association, and therefore are multiemployer plans under 29 U.S.C. §§ 1002(37).

4.    The CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND

      638 LABOR MANAGEMENT COOPERATION TRUST FUND (“LMCC”) is a labor

      management cooperation committee that is administered in Bellwood, Illinois.

5.    Pursuant to Sections 502(a)(3) and 515 of ERISA (29 U.S.C. §§ 1132 and 1145), the

      TRUST FUNDS and the LMCC are authorized to bring this action on behalf of their

      participants and beneficiaries for the purpose of collecting unpaid contributions.

6.    The UNION is the bargaining representative of the Defendant ABARI CONSTRUCTION,

      INC. (“ABARI”)’s bargaining-unit employees.

7.    The Defendant ABARI is an Illinois corporation with its principal place of business in

      Bensenville, Illinois.

8.    The Defendant MIGUEL DIGIOIA (“DIGIOIA”) is the President of Defendant ABARI.

9.    The Defendant JUDLAU CONTRACTING, INC. d/b/a OHL NORTH AMERICA

      (“JUDLAU”) is a New York Corporation that is also signatory to the CBA and

      subcontracted work to the Defendant ABARI in 2019.




                                         Page 3 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 4 of 12 PageID #:4




                                   COUNT I
                  BREACH OF CONTRACT – ABARI CONSTRUCTION, INC.

10.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-9 of this

       Complaint with the same force and effect as if fully set forth herein.

11.    ABARI is an employer engaged in an industry affecting commerce, which agreed to be

       bound by the terms of the CBA through a Memorandum of Agreement. (A copy of the

       Memorandum of Agreement is attached as Exhibit 1); (A copy of the CBA is attached as

       Exhibit 2).

12.    Through the CBA and Memorandum of Agreement, ABARI agreed to be bound by the

       provisions of the Agreements and Declarations of Trust which created the TRUST FUNDS

       (hereinafter referred to as the “Trust Agreements”).

13.    Pursuant to the provisions of the CBA, Memorandum of Agreement, and Trust

       Agreements, ABARI is required to make monthly reports of the number of hours worked

       by its bargaining-unit employees and pay contributions to the TRUST FUNDS and LMCC

       for each hour that a bargaining-unit employee performs any work at the negotiated rate set

       forth in the CBA. The monthly reports and contributions during all relevant times were

       due on or before the 15th day of the calendar month following the calendar month during

       which the work was performed. (Exhibit 2).

14.    Pursuant to the CBA, ABARI is required to deduct five dollars ($5.00) from its bargaining-

       unit employees’ wages for each hour worked and remit it to the CEMENT MASONS’

       ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL UNION NO.

       502 A.F.L.-C.I.O. SAVINGS FUND (“SAVINGS FUND”). (Exhibit 2).




                                           Page 4 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 5 of 12 PageID #:5




15.    Pursuant to the CBA and properly executed check-off cards, ABARI is required to deduct

       four percent (4%) from its bargaining-unit employees’ wages for each hour worked and

       remit it to the UNION. (Exhibit 2).

16.    Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the CBA

       and Trust Agreements, employers who fail to submit their monthly reports and

       contributions to the TRUST FUNDS and the LMCC, and dues to the UNION, on a timely

       basis are responsible for the payment of liquidated damages equal to fifteen percent (15%)

       of the amount unpaid, plus interest at a rate of ten percent (10%) per annum, and any

       reasonable attorneys’ fees and costs of maintaining suit, as well as any auditor fees

       incurred.

17.    In breach of the CBA and the TRUST FUNDS’ Trust Agreements, during the period of

       May 2019 through September 2019, ABARI failed to remit payment of contributions and

       union dues for work performed by its employees on the Illinois Department of

       Transportation’s 159th Street Project in Will and Cook Counties ( “IDOT Project”), which

       resulted in the assessment of liquidated damages, for a total of $49,619.21, which is

       itemized as follows:

                                              Contributions   Liquidated
        Job ID:    Month:                      and Dues:      Damages:              Total:
        150607     July 2019                          $260.16     $39.02              $299.18
        150607     August 2019                      $5,404.78    $810.72            $6,215.50
        150608     May 2019                        $13,713.55  $2,057.03           $15,770.58
        150608     June 2019                        $5,522.97    $828.45            $6,351.42
        150608     July 2019                        $2,244.93    $336.74            $2,581.67
        150608     August 2019                     $11,437.17  $1,715.58           $13,152.75
        150608     September 2019                   $4,563.58    $684.54            $5,248.12
                                    Total:         $43,147.14  $6,472.07           $49,619.21

18.    In breach of the CBA and the TRUST FUNDS’ Trust Agreements, during the period of

       March 2019 through September 2019, ABARI failed to timely remit payment of


                                         Page 5 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 6 of 12 PageID #:6




       contributions and union dues for work performed by its employees as a subcontractor of

       Berger Excavating, for which it is obligated to pay liquidated damages totaling $4,772.37

       which is itemized as follows:

              Month:                                      Liquidated Damages:
              March 2019                                                  $899.43
              April 2019                                                  $249.84
              May 2019                                                    $178.49
              August 2019                                                 $244.37
              September 2019                                            $3,200.24
                                          Total:                        $4,772.37

19.    In breach of the CBA and the TRUST FUNDS’ Trust Agreements, a payroll compliance

       audit for the period of January 1, 2017 through June 30, 2019 revealed that ABARI failed

       to pay contribution and dues as required by the CBA, which resulted in the assessment of

       liquidated damages and audit costs, totaling $1,492.45, which is itemized as follows:

                 Type:                                         Amount:
                 Contributions and Dues                                 $445.61
                 Liquidated Damages                                      $66.84
                 Audit Costs                                            $980.00
                                             Total:                   $1,492.45

20.    ABARI has a continuing obligation to remit monthly contribution reports, contributions

       and wage deductions on a monthly basis to Plaintiffs, and to comply with the terms of the

       CBA, Memorandum of Agreement, and Trust Agreements.

21.    Plaintiffs have been required to employ the undersigned counsel to collect the monies that

       are due and owing from ABARI.

22.    Plaintiffs have complied with all conditions precedent in bringing this suit.

23.    ABARI is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

       Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust Agreements, and 29

       U.S.C. § 1132(g)(2)(D).



                                           Page 6 of 12
     Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 7 of 12 PageID #:7




WHEREFORE, Plaintiffs respectfully request:

A.    That Judgment be entered in favor of Plaintiffs and against Defendant ABARI in the

      amount of $49,619.21 for contributions, union dues, and the resulting liquidated damages,

      for work performed by its employees on the IDOT Project;

B.    That Judgment be entered in favor of Plaintiffs and against Defendant ABARI in the

      amount of $4,772.37 for liquidated damages resulting from its late payment of

      contributions and union dues for when it performed work as a subcontractor of Berger

      Excavating;

C.    That Judgement be entered in favor of Plaintiffs and against Defendant ABARI in the

      amount of $1,492.45 for contributions, union dues, and the resulting liquidated damages,

      as revealed by a payroll compliance audit during the period of January 1, 2017 through

      June 30, 2019;

D.    That Judgment be entered in favor of Plaintiffs and against Defendant ABARI for any and

      all other contributions, wage deductions, liquidated damages, and interest found to be due

      and owing in addition to those referenced in Paragraphs A through C above;

E.    That Defendant ABARI be ordered to pay the reasonable attorneys’ fees and costs incurred

      by the Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust Agreements, and

      29 U.S.C. § 1132(g)(2)(D); and

F.    That Plaintiffs have such other and further relief as the Court may deem just and equitable

      all at the Defendant ABARI cost pursuant to 29 U.S.C. § 1132(g)(2)(E).




                                         Page 7 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 8 of 12 PageID #:8




                                 COUNT II
                 BREACH OF FIDUCIARY DUTY – MIGUEL DIGIOIA

24.    Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-23 of this

       Complaint with the same force and effect as if fully set forth herein.

25.    Pursuant to the CBA, Defendant ABARI is required to deduct $5.00 from its bargaining-

       unit employees’ wages for each hour worked and remit it to the SAVINGS FUND.

       (Exhibit 2).

26.    Section 2510.3-102(a)(1) of the Department of Labor’s Regulations defines a plan asset as

       “amounts that a participant has withheld from his wages by an employer, for contribution

       or repayment of a participant loan to the plan, as of the earliest date on which such

       contributions or repayments can reasonably be segregated from the employer’s general

       assets.” (29 C.F.R. § 2510.3-102(a)(1)).

27.    Section 3 of ERISA provides that “a person is a fiduciary with respect to a plan to the

       extent he exercises any discretionary authority or discretionary control respecting

       management of such plan or exercises any authority or control respecting management or

       disposition of plan assets . . .” (29 U.S.C. § 1002(21)(A)).

28.    Section 404(a)(1) of ERISA requires that a fiduciary act “for the exclusive purpose of

       providing benefits to the participants and beneficiaries” and act “with the care, skill,

       prudence and diligence under the circumstances then prevailing that a prudent man acting

       in a like capacity and familiar with such matters would use in the conduct of an enterprise

       of a like character and with like aims.” (29 U.S.C. § 1104(a)(1)).

29.    DIGIOIA, in his capacity as a President of ABARI, withheld $5.00 from from his

       bargaining unit employees’ paychecks for each hour worked for the months of May 2019

       through September 2019 on the IDOT Project, totaling $4,967.50.



                                           Page 8 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 9 of 12 PageID #:9




30.    The withheld SAVINGS FUND deductions became plan assets on the day they became

       due and owing to Plaintiffs, the 15th day of the calendar month following the calendar

       month during which the work was performed. (Exhibit 2).

31.    Consequently, DIGIOIA became a plan fiduciary when he failed to remit timely payment

       of the SAVINGS FUND deductions, as he exercised discretionary authority and control

       over plan assets.

32.    As a result of his failure to remit timely payment of the SAVINGS FUND deductions,

       DIGIOIA breached his fiduciary duty to the SAVINGS FUND, as he failed to act for the

       exclusive purpose of providing benefits to the participants when he failed to remit timely

       payment of the SAVINGS FUND deductions.

33.    DIGIOIA also failed to act with the requisite care, skill, prudence and diligence imposed

       upon his by ERISA when he failed to remit timely payment of the SAVINGS FUND

       deductions to the SAVINGS FUND.

34.    Plaintiffs have been required to employ the undersigned attorneys to collect the monies

       that are due and owing from DIGIOIA.

35.    Plaintiffs have complied with all conditions precedent in bringing this suit.

36.    DIGIOIA is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

       Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and 29

       U.S.C. § 1132(g).


WHEREFORE, Plaintiffs respectfully request:

A.     That Judgment be entered in favor of the SAVINGS FUND and against Defendant

       DIGIOIA in the amount of $4,967.50 for the unpaid SAVINGS FUND deductions for the

       period of May 2019 through September 2019;



                                           Page 9 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 10 of 12 PageID #:10




B.      That Judgment be entered in favor of the SAVINGS FUND and against Defendant

        DIGIOIA in an unknown amount for liquidated damages and interest calculated at a rate

        of ten percent (10%) per annum from the due dates through the date of a Judgment;

C.      That Judgment be entered in favor of Plaintiffs and against Defendant DIGIOIA for all

        unpaid SAVINGS FUND deductions, along with the resulting liquidated damages and

        interest, that are found to be due and owing in addition to the amounts referenced in

        paragraphs A and B above;

D.      That Defendant DIGIOIA be ordered to pay reasonable attorneys’ fees and costs incurred

        by the Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and

        29 U.S.C. §1132(g); and

E.      That Plaintiffs have such other relief and further relief as the Court may deem just and

        equitable all at Defendant DIGIOIA’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                  COUNT III
            BREACH OF CONTRACT – JUDLAU CONTRACTING, INC. d/b/a OHL
                              NORTH AMERICA

37.     Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-36 of this

        Complaint with the same force and effect as if fully set forth herein.

38.     JUDLAU is an employer engaged in an industry affecting commerce, which agreed to be

        bound by the terms of the CBA when it assigned its bargaining rights to the Illinois Road

        & Transportation Builders Association. (Exhibit 2).

39.     Through the CBA, JUDLAU agreed to be bound by the provisions of the Trust

        Agreements.

40.     Pursuant to Article 8 of the CBA, JUDLAU is secondarily liable for any unpaid amounts

        owed by a signatory contractor that it subcontracted with. See Article 8 of the CBA



                                           Page 10 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 11 of 12 PageID #:11




        (Exhibit 2) (“Each Contractor shall remain responsible for the payment of wages, fringe

        benefits, and Trust Fund contributions for all work transferred to or performed by any

        subcontractor to the same extent and in the same manner as if the work were performed

        directly by employees of the Contractor.”).

41.     JUDLAU subcontracted with ABARI for the completion of cement work on the IDOT

        Project.

42.     ABARI failed to pay contributions and union dues to the Plaintiffs, resulting in the

        assessment of liquidated damages, for a total of $49,619.21, which is itemized as follows:

                                                Contributions   Liquidated
         Job ID:     Month:                      and Dues:      Damages:                 Total:
         150607      July 2019                          $260.16     $39.02                 $299.18
         150607      August 2019                      $5,404.78    $810.72               $6,215.50
         150608      May 2019                        $13,713.55  $2,057.03              $15,770.58
         150608      June 2019                        $5,522.97    $828.45               $6,351.42
         150608      July 2019                        $2,244.93    $336.74               $2,581.67
         150608      August 2019                     $11,437.17  $1,715.58              $13,152.75
         150608      September 2019                   $4,563.58    $684.54               $5,248.12
                                      Total:         $43,147.14  $6,472.07              $49,619.21

43.     JUDLAU is secondarily liable for ABARI’s obligations because it subcontracted the work

        on the IDOT Project to ABARI and ABARI has failed to pay the Plaintiffs for the work

        performed.

44.     JUDLAU has a continuing obligation to remit monthly contribution reports, contributions

        and wage deductions on a monthly basis to Plaintiffs, and to comply with the terms of the

        CBA and Trust Agreements.

45.     Plaintiffs have been required to employ the undersigned counsel to collect the monies that

        are due and owing from JUDLAU.

46.     Plaintiffs have complied with all conditions precedent in bringing this suit.




                                           Page 11 of 12
      Case: 1:20-cv-03318 Document #: 1 Filed: 06/04/20 Page 12 of 12 PageID #:12




47.     JUDLAU is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

        Plaintiffs pursuant to the CBA, Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.      That Judgment be entered in favor of Plaintiffs and against Defendant JUDLAU in the

        amount of $49,619.21 for contributions and union dues, and the resulting liquidated

        damages, for work performed by employees of its subcontractor, ABARI, on the IDOT

        Project;

B.      That Judgment be entered in favor of Plaintiffs and against Defendant JUDLAU for any

        and all other contributions, wage deductions, liquidated damages, and interest found to be

        due and owing in addition to those referenced in Paragraph A above;

C.      That Defendant JUDLAU be ordered to pay the reasonable attorneys’ fees and costs

        incurred by the Plaintiffs pursuant to the CBA, Trust Agreements, and 29 U.S.C. §

        1132(g)(2)(D); and

D.      That Plaintiffs have such other and further relief as the Court may deem just and equitable

        all at the Defendant JUDLAU cost pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                     Respectfully Submitted,
                                                     PENSION FUND OF CEMENT
                                                     MASONS’ UNION LOCAL UNION NO.
                                                     502 et al.

                                                     /s/ Lucas J. Habeeb - 6329755
                                                     One of Plaintiffs’ Attorneys
                                                     Johnson & Krol, LLC
                                                     311 S. Wacker Dr., Suite 1050
                                                     Chicago, IL 60606
                                                     (312) 757-5472
                                                     habeeb@johnsonkrol.com



                                          Page 12 of 12
